162 S.E.2d 142 (1968)
1 N.C. App. 622
STATE of North Carolina
v.
Roger Dale CHAPMAN.
No. 68SC222.
Court of Appeals of North Carolina.
July 10, 1968.
T. Wade Bruton, Atty. Gen., by Ralph Moody, Deputy Atty. Gen., for the state.
Robert H. Forbes, Gastonia, for defendant appellant.
BRITT, Judge.
Defendant's sole assignment of error is that the court erred in imposing an active sentence of two years in the breaking and entering case and an additional two years active sentence in the escape case. He contends that said sentences amount to cruel, unusual, and excessive punishment.
The assignment of error is without merit and is overruled. For many years, it has been held in this jurisdiction that a sentence within the statutory limits is not excessive nor is it cruel and unusual punishment. State v. Parrish, 273 N.C. 477, 160 S.E.2d 153; State v. Bethea, 272 N.C. 521, 158 S.E.2d 591; State v. Faison, 272 N.C. 146, 157 S.E.2d 664. See also State v. Bruce, 268 N.C. 174, 150 S.E.2d 216.
The record fails to show that defendant at any time in the trial court raised any constitutional question, either state or federal, relative to the sentence imposed. Before this Court passes on constitutional questions, they should be raised and passed *143 upon first by the trial court. State v. Jelly et al., 251 N.C. 177, 111 S.E.2d 1.
The sentences imposed by Judge Snepp were within the statutory limits and did not violate any provision of the Federal or State Constitutions.
The judgments of the Superior Court are
Affirmed.
CAMPBELL and MORRIS, JJ., concur.